Citation Nr: 1119597	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-37 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, currently rated as 30 percent disabling.  

2.  Entitlement to service connection for pinguecula.  

3.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  

4.  Entitlement to service connection for irritable bowel syndrome (IBS) as due to qualifying chronic disability.  

5.  Entitlement to service connection for migraines as due to qualifying chronic disability.  

6.  Entitlement to service connection for joint pain as due to qualifying chronic disability.  

7.  Entitlement to service connection for chronic fatigue syndrome with insomnia as due to qualifying chronic disability.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to December 1992.  

This appeal arises from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The issues of service connection for IBS, migraines, joint pain and chronic fatigue syndrome with insomnia are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service connected schizophrenia produces no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  Pinguecula was not shown in service or for many years thereafter, and has not been linked to service.  

3.  The Veteran was engaged in combat with the enemy.  

4.  The claims folder does not include a current diagnosis of PTSD based on criteria for diagnosis of PTSD as set out in the DSM IV.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for schizophrenia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9203 (2010).  

2.  The criteria for service connection for pinguecula have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Veteran submitted his claims in July 2007.  The RO sent him a letter in November 2007 which explained what was needed from him, how VA could help with his claim, what the evidence must show to support an increased rating and service connection, and how VA assigns disability ratings and effective dates.  

When he submitted his claim the Veteran reported he was being treated at the Kentucky Department of Corrections, Luther Luckett Correctional Complex and Louisville Metro Correctional Facility.  He did not complete and return VA Form 21-4142 authorizing VA to request his medical records from those facilities.  The Veteran did fill out and return authorizations for VA to request evidence from other sources which are associated with the file.  The VA psychologist who examined him in December 2007, which occurred at the Luther Luckett Correctional Complex reviewed his medical records at Luther Luckett Correctional Complex.  

He also indicated the Social Security Adminstration had his medical records.  His records from the Social Security Adminstration were received in November 2007.  

The RO requested and received the Veteran's records of hospitalization at VA in March and April 1994 and a VA neurological evaluation performed in 1998.  In December 2009 the RO sent him a letter asking that he clarify whether he had been treated at VA on any other occasions during the 1990's.  The Veteran did not respond.  

The Veteran requested a hearing.  He has been incarcerated since 1994.  He is serving a life sentence for murder.  In a December 2007 letter the Veteran asserted he had a right to a hearing either at the prison or via teleconference before his claim for an increased rating was addressed.  In October 2008 the RO sent the Veteran a letter.  It explained that a memo from the Justice and Public Safety Cabinet dated in July 2008 stated he would not be transported from the jail to the RO for a hearing for security reasons.  

The regulations provide upon request a claimant is entitled to a hearing at any time on any issue involved in a claim.  However, the regulations specifically states that VA will provide the place of the hearing in the VA office having original jurisdiction over the claim or at the VA office nearest the claimant's home having adjudicative functions, or, subject to available resources and solely at the option of VA, at any other VA facility or federal building.  38 C.F.R. § 3.103(c)(2010).  

The Veteran was examined by a VA psychologist at the Luther Luckett Correctional Complex in December 2007, and a general medical examination under Gulf War guidelines was conducted in September 2008.  

No further notice to the Veteran or assistance with his claims is necessary.  

INCREASED RATING

A July 1994 rating decision granted service connection for schizophrenia.  A 30 percent rating was assigned.  The Veteran is seeking an increased rating.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the level of the Veteran's disability during the appeal period is the primary concern.  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Schedule for Rating Disabilities provides the following criteria for rating disability due to Schizophrenia:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own name 	100 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships 	70 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social relationships 	50 

Occupational and social impairment with occasional decrease in work
efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) 	30 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

Factual Background.  The claims folder contains the following records outlining the Veteran's history.  The Veteran was admitted to a VA hospital in March 1994.  He was having auditory hallucinations and increased paranoid ideations.  He had been hearing voices for several years.  

A VA examination in May 1994 found the Veteran had command hallucinations.  He heard voices telling him to hurt others.  He had a history of paranoia and felt that others might be trying to kill him.  Paranoid schizophrenia, polysubstance abuse, marijuana and alcohol were diagnosed.  

The Veteran was examined again by VA in March 1996.  At that time he was incarcerated and serving a life sentence for murder.  It was noted he had been discharged administratively from the VA hospital in March 1994 when he came back from a pass and was tested positive for cocaine.  The Veteran had a history of non-compliance with treatment and his medical chart indicated multiple mental health clinic "no shows."  He reported having trouble dealing with people.  He did not trust anyone.  He had a history of violent rages.  He had been paranoid and suspicious.  

Examination found he was oriented to date, place and the circumstances of the evaluation.  There was no agitation, anger or hostility.  His verbalizations were often off subject, tangential and ambivalent.  He acknowledged a history of auditory hallucinations.  He demonstrated continuing symptoms of paranoia and suspiciousness.  He had violent rages, temper outbursts and a history of multiple arrests prior to his imprisonment.  The voices had told him to do things in the past.  Now that he was taking his medications there was not as much of that.  He denied any current homicidal or suicidal ideation.  Cognitively he appeared intact in all phases.  He was able to concentrate.  He demonstrated his memory was intact, and made appropriate comparisons and contrasts.  Alcohol abuse and dependence, in remission in prison; polysubstance abuse, in remission in prison; cocaine abuse, in remission in prison, and history of chronic paranoid schizophrenia were diagnosed on Axis I.  On Axis II a borderline personality disorder and an antisocial personality disorder were diagnosed.  In conclusion the VA physician noted the Veteran was suspicious, guarded and delusional.  He had some continuing paranoid beliefs.  He acknowledged a history of auditory hallucinations which were in substantial remission.  He was receiving medication in prison.  The VA physician stated the Veteran's symptoms appeared to be substantially diminished from those described in his medical chart, largely because of his nonutilization of illegal substances.  

The Veteran submitted a Psychological Consult conducted at the Roederer Correctional Complex in November 1997.  The Veteran was alert, cooperative and oriented to time, place and person and situation when interviewed.  He denied any current suicidal or homicidal ideation.  He reported a great deal of tension and difficulty sleeping.  He denied any current symptoms of psychosis.  His speech and thought patterns were somewhat odd but not schizotypal.  He was last followed by a consulting psychologist for Luther Luckett Correctional Complex in December 1996, with diagnoses of a Psychosis, NOS, versus Paranoid Schizophrenia.  

An initial psychiatric assessment of the Veteran at Roederer Correctional Complex in December 1997 indicated the Veteran had a neat appearance.  His speech was normal in rate and volume.  His mood was euthymic. His affect was mildly decreased.  His thought process was circumstantial and a little bizarre.  He denied having any hallucinations for the last year.  He denied any homicidal or suicidal ideations.  A questionable history of paranoid type Schizophrenia and PTSD were diagnosed.  On Axis II a Personality Disorder with schizotypal traits was diagnosed.  A GAF of 40 was assigned.  

An October 1999 Memorandum discloses the Veteran was going to participate in a Veterans group at Luther Luckett Correctional Complex.  

A September 2002 Psychological Services Referral from Luther Luckett Correctional Complex reveals the Veteran was seen in July 2000 for individual counseling.  He had taken Haldol and Cogentin from 1994 to 1996.  The Veteran was noted to be very anxious, worried and fearful.  He was primarily interested in continuing therapy for PTSD.  

The Veteran was afforded a VA psychological evaluation in December 2007.  The psychologist reviewed the claims folder and the Veteran's medical records from  Luther Luckett Correctional Complex.  The Veteran also provided the psychologist with various outpatient records from the prison that were in his possession.  In reviewing his history she noted his medications had changed in 1998 to Trazodone.  All of his psychotropic medications had been discontinued in 1999.  

Since 1996 the Veteran had worked in the institution.  He was a teacher's aide for about two months in 1998.  Later in 1998 he began working as a legal aid assisting other inmates.  He worked approximately four hours a day.  

The Veteran reported the following subjective symptoms:  daily anxiety, frequently stressed such that he left his job and went back to his cell and took a nap, difficulty sleeping when news of war coverage upset him (although he slept seven or eight hours a night), periods of sadness during which he had decreased interest in activities and lowered motivation, loud noises made him jumpy, and trouble effectively communicating his emotions.    

The psychologist observed the Veteran was neat and well groomed.  His speech was normal in rate and rhythm and prosody.  His thoughts were logical and goal oriented with no indication of psychotic disorganization or poor concentration.  He did not have delusional ideation.  He did express a general distrust of mental health professionals.  He denied any current hallucinations, either visual or auditory.  He had not heard voices since the mid 1990's.  He denied any significant inappropriate behavior, suicidal ideation, or homicidal ideation.  He had no difficulty maintaining minimal personal hygiene.  He was oriented in all spheres and his memory was intact.  He denied any symptoms of a panic disorder.  He was intermittently depressed and anxious.  He did not have any obsessive or ritualistic behavior.  A psychotic disorder not otherwise specified by history, and polysubstance abuse in full sustained remission in an institutional setting were the diagnoses on Axis I.  A Personality Disorder was diagnosed on Axis II.  A GAF of 65 was assigned.  

The examiner noted his psychotic symptoms appeared to have fully remitted.  There was no indication of any psychotic symptomatology in any of the records since 1996.  Since that date he had regularly presented with euthymic mood, full affect, clear sensorium, and logical and goal directed thoughts.  

According to the examiner, the Veteran's psychiatric symptoms did not produce any significant decrease in work efficiency or ability to perform occupational tasks except for periods of significant stress.  

Analysis.  In determining if an increased rating should be assigned, the Board noted the medical records include multiple psychiatric diagnoses.  No effort has been made to differentiate the Veteran's symptoms of schizophrenia from those of any other psychiatric disorder.  As the symptoms attributable to other psychiatric conditions have not been clearly disassociated from his schizophrenia, the Board considered all psychiatric symptoms and their severity in rating his schizophrenia.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The Board compared the symptoms demonstrated by the Veteran with those set out in the rating criteria for a 50 percent rating.  There has been no report of flattened affect, with Veteran's speech noted to be of regular rate and rhythm.  He denied panic attacks.  Evaluations of his memory found no impairment of either short or long term memory.  His thought processes were logical and goal directed.  Although he had difficulty with relationships with people, he had been working helping other inmates as a legal aid since 1998.  The symptoms demonstrated by the appellant do not include those listed as being evidence of impairment rated as 50 percent disabling.  

The symptoms reported by the Veteran of depressed mood, sleep impairment, and mild memory loss are listed as being impairment rated as 30 percent disabling.  The VA examiner in December 2007 stated his symptoms caused only decrease in work efficiency during periods of stress.  

A GAF of 65 was assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF score of 51 to 60 is reflective of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF between 61 and 70 is indicative of only mild symptoms such as depressed mood and mild insomnia or some difficulty in social or occupational functioning.  

Rather than showing his service-connected psychiatric disorder had worsened the evidence clearly indicates his mental status has improved since the 1990's.  There is no evidence of psychotic symptoms.  His history of violence and loss of impulse control is remote.  No auditory hallucinations or homicidal ideation has been present for many years.  

When the Veteran was evaluated in conjunction with his criminal case in November 1994, it was reported the Veteran had been adjudicated disabled and was receiving a disability check from SSA.  The primary diagnosis relied upon was schizophrenia.  Those evaluations were conducted in 1994.  The Veteran was actively psychotic, as is reflected in the VA record of his hospitalization in the spring of 1994.  He reported hearing voices and having command hallucinations.  In Martin v. Brown, 4 Vet. App. 136, 140 (1993) the Court instructed the Board that although the SSA's decisions with regard to unemployability are not controlling for purposes of VA adjudications, the SSA's decision is "pertinent" to a determination of appellant's ability to engage in substantially gainful employment.  See also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); see Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).   The determination of the SSA some ten years prior to the date the Veteran filed his claim for increase while relevant is of little probative value when subsequent records all demonstrate improvement of his symptoms and the absence of active psychotic symptoms.  

The preponderance of the evidence is against the claim for an increased rating for schizophrenia.  

Extra-Schedular Considerations

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1)(2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  The symptoms of anxiety, depression, sleep impairment, mild memory loss are specifically included in the criteria for a 30 percent rating.  Referral for consideration of an extraschedular rating is not warranted.  


SERVICE CONNECTION

Relevant Laws and Regulations.  To establish service connection for a claimed disability, the facts as shown by evidence must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) and (2)(2010).  

Pingueculas

Service treatment records do not include any diagnosis or treatment for pingueculas of the eyes in service.  

September 2008 VA examination includes findings of bilateral pinguecula.  

The Veteran submitted an article which stated that pinguecula were more commonly seen in people from sunny or windy climates.  People who were exposed to UV radiation and did not wear eye protection were more likely to develop pinguecula.  

Generally, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The evidence includes current findings of pinguecula.  What is missing is evidence of service incurrence.  The Veteran has not presented any evidence that he has either special education or experience necessary to diagnose a medical disorder or attribute it to a specific cause.  38 C.F.R. § 3.159 (a)(2)(2010).  He also has not described any symptoms in service which could support a later diagnosis of pinguecula.  In fact, he does not assert he had bilateral pinguecula in service, only that he developed them later due to weather conditions in service.  

He has submitted an article which he believes links his pinguecula to service.  He relies on his Persian Gulf War service being in a sunny environment.  Notably in his Pre-Combat Stressor Statement he described not sunny skies but the daytime sky in Kuwait as being as dark as night as a result of the oil fires.  

Medical articles may be too general in nature to provide, alone, the necessary evidence to link a current disability and a disease contracted during service.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical article must provide more than speculative, generic statements not relevant to the Veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West. 11 Vet. App. 509, 514 (1998).  The article submitted by the appellant does not provide statements specific to his claim.  It is not based on environmental conditions in the Persian Gulf during the War.  It is not based on any studies of Persian Gulf War veterans.  It is too generic to provide a link between service and the later development of pinguecula.  

The preponderance of the evidence is against the claim for service connection for pinguecula.  

PTSD

As an initial matter the Board notes the Veteran's service personnel records demonstrate his awards include a Combat Action Ribbon.  That award is indicative of engagement in combat in service.  For that reason no verification of his claimed in service stressors is required.  38 C.F.R. § 3.304(f)(2)(2010).  

The question in this instance is whether the Veteran has the claimed disability, whether his psychiatric symptoms meet the criteria for diagnosis of PTSD according to the Diagnostic and Statistic Manual (DSM) IV of the American Psychiatric Association.  See 38 C.F.R. § 4.125 (2010).  

As is set out above the Veteran has been evaluated on numerous occasions since his separation from the service in December 1992.  While it has been noted he has some symptoms of PTSD, no evaluation has compared his symptoms to the criteria for diagnosis of PTSD and found he meets the required criteria.  

VA notes from the Emergency Room in March 1994 included his reports of nightmares about combat, but PTSD was not diagnosed.  VA hospitalization in March and April 1994 did not result in diagnosis of PTSD.  

VA examination in May 1994 includes complaints of symptoms such as nightmares and flashbacks, but PTSD was not diagnosed.  

The Veteran submitted a portion of a November 1994 Psychological evaluation prepared for the Criminal Court by the Kentucky Correctional Psychiatric Center.  The report indicated the Minnesota Multiphasic Personality Inventory was administered.  The results of that test supported the clinical diagnosis of schizophrenia with some symptoms of PTSD.  

A second VA examination in March 1996, also does not include diagnosis of PTSD.  

A psychological evaluation at Roederer Correctional Complex in November 1997 included a description of the Veteran experiencing intrusive images of the war, but no diagnosis of PTSD.  

A December 1997 Initial Psychiatric Assessment Form from Roederer Correctional Complex includes a history of schizophrenia and PTSD.  Under prior diagnoses was written CPS and PTSD.  

In October 1999 the Veteran joined a group organized by the Psychological Services office at the prison who addressed issues such as trauma of combat.  

September 2002 notes from the correctional facility noted the Veteran was primarily interested in therapy for PTSD issues.  

The Veteran submitted a May 2006 letter from John Wilson Ph.D.  The letter states that based on his review of several documents from trial and current prison records, he formulated the opinion that the Veteran suffers from PTSD as a consequence of involvement in the Persian Gulf War.  

A VA mental disorders examination in December 2007 concluded the Veteran's symptoms did not suggest a diagnosis of PTSD.  

The claims folder contains only two records which contain diagnoses of PTSD.  The first is the December 1997 Initial Psychiatric Assessment Form from Roederer Correctional Complex.  However, it includes only "history" of a prior diagnosis of PTSD, and there is no diagnosis of PTSD dated prior to December 1997 in the record.  Those notations of history were based upon reports of history given by the Veteran.  The paragraph in which the history of diagnosis of PTSD is located includes such phrases as "He reports," and "He denies" and "reports PTSD sxs."  Likewise, the Axis I diagnostic impression is simply "questionable hx[history] PTSD."  

The Board is not bound to accept uncorroborated account of Veteran's medical history but must assess the credibility and weight of the evidence provided by the Veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In weighing the evidence the Board first considered whether the Veteran is a credible historian.  The December 1997 Initial Psychiatric Assessment Form also includes a section for his social history which asks if there is history of illegal drug use.  The Veteran denied illegal drug use.  His history of polysubstance abuse is well documented in the claims folder.  After leaving on a pass during a period of VA hospitalization in March 1994 a toxicology screen was positive for cocaine.  The Veteran is not a credible historian.  The Board may reject medical opinion based on facts provided by the Veteran found to be inaccurate.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  The December 1997 diagnosis of PTSD is of no probative value as it was based on statements of the Veteran and the Veteran is not credible.  

The letter from Dr. Wilson includes his assessment of PTSD.  Notably he did not interview the Veteran.  His assessment is based on a document review.  It is unclear what specific documents he reviewed or what symptoms of PTSD he believes the Veteran demonstrated.  He does not list the symptoms of PTSD demonstrated by the Veteran or compare them to the criteria for diagnosis of PTSD.  His opinion is therefore of little probative value.  

The Veteran's psychiatric symptoms have been evaluated since 1994.  They include two hospitalizations at VA.  The most recent evaluation specifically found diagnosis of PTSD was not indicated.  The claims folder does not include any psychiatric evaluation of the Veteran which demonstrates the criteria set out in the DSM IV for diagnosis of PTSD have been met.  The preponderance of the evidence is against the claim for service connection for PTSD.  


ORDER

An increased rating for schizophrenia is denied.  

Service connection for pinguecula is denied.  

Service connection for PTSD is denied.  


REMAND

The Board has reviewed the claims folder and determined that additional development of his remaining claims for service connection is required.  

In September 2008, the Veteran's headaches were diagnosed as migraines, and the examiner recorded the Veteran's headache history.  However, the examiner did not offer any conclusions as the etiology of these migraines.  That should be accomplished.  

As to the remaining issues, it is unclear from the VA examination of record what descriptions/symptoms set forth were observations or conclusions made by the examiner, and which were more in the nature of the Veteran's history as recorded by the examiner.  Clarification in this regard should be sought.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to authorize the release of his prison treatment records and to identify all health care providers who have treated him since service separation for irritable bowel syndrome type symptoms, headaches, joint pain and chronic fatigue or insomnia.  Attempts to obtain copies of pertinent treatment records identified by the Veteran should then be accomplished.  

2.  After the foregoing has been accomplished, request the VA physician who examined the Veteran in September 2008 review the claims folder and answer the following questions:  

a.)  Is it at least as likely as not (50 percent probability) that the currently diagnosed migraines began in service? 

b.)  Are there clinical, objective indicators for the following symptoms: diarrhea, constipation, vomiting (claimed as IBS), joint pain of the knees, joint pain of the hips, joint pain of the shoulders, and joint pain of the hands, chronic fatigue, insomnia?

c.)  If there are objective indications of any of the foregoing symptoms, are they attributable to a "known" clinical diagnosis, and if so, what are the diagnoses, and is it at least as likely as not any began during service? 

The basis for the opinions offered should be set forth.  If it is not possible to express an opinion without resorting to speculation, the reason that is so should be explained.  Further, if the 2008 examiner is unavailable, the matter should be referred to another for the requested opinions.  If it is necessary to re-examine the Veteran to provide the requested opinions, attempts to arrange that should be made.  

3.  If the benefit sought on appeal remains denied the Veteran and his representative should be provided with an appropriate supplemental statement of the case (including the current version of applicable regulations) and be given opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


